DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art Reference:
Vidal et al.		US 9,562,554 B2

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vidal et al. (US 9,562,554 B2).

Regarding claim 1, Vidal discloses a box nut retainer (abstract), comprising: 
a support (28); 
a fastener sleeve (40) defining an opening (42) and extending downwardly from the support (28); and 
a wing (46, 48) extending from the support (28) and having a top corner (fig. 2) between the support (28) and the fastener sleeve (40).

Regarding claim 2, Vidal discloses the box nut retainer of claim 1, wherein the wing (46, 48) has a top extender (fig. 2) connected to the support (28) and extending between the support (28) and the fastener sleeve (40).

Regarding claim 3, Vidal discloses the box nut retainer of claim 2, wherein the wing (46, 48) has a descender (50) connected to the top extender (fig. 2), the top extender (fig. 2) and the descender (50) defining the top corner (fig. 2).

Regarding claim 4, Vidal discloses the box nut retainer of claim 1, wherein the fastener sleeve (40) is internally threaded (fig. 2).

Regarding claim 5, Vidal discloses the box nut retainer of claim 1, wherein the wing (46, 48) has a snap arm (82, 84) extending toward the support (28).

Regarding claim 6, Vidal discloses the box nut retainer of claim 5, wherein the snap arm (82, 84) extends beyond the support (28).

Regarding claim 7, Vidal discloses the box nut retainer of claim 5, wherein the snap arm (82, 84) is L-shaped (fig. 2).

Regarding claim 8, Vidal discloses the box nut retainer of claim 5, wherein the snap arm (82, 84) pivots resiliently relative to a leg (50) of the wing (46, 48).

Regarding claim 9, Vidal discloses the box nut retainer of claim 1, wherein the wing (46, 48) partially overshadows the opening (42). 

Regarding claim 10, Vidal discloses the box nut retainer of claim 1, wherein the support (28) has a retaining dip (fig. 2).

Regarding claim 11, Vidal discloses the box nut retainer of claim 1, wherein the wing (46, 48) is C-shaped (fig. 2).

Regarding claim 12, Vidal discloses the box nut retainer of claim 1, wherein the wing (46, 48) is a first wing (46) and further comprising a second wing (48) extending from the support (28) and overlapping the first wing (46).

Regarding claim 13, Vidal discloses the box nut retainer of claim 1, wherein the support (28) has a first tab (74) and a second tab (74), the first tab (74) being longer than the second tab (74).

Regarding claim 14, Vidal discloses the box nut retainer of claim 1, wherein: 
the top corner (fig. 2) is a first top corner (fig. 2), 
the wing (46, 48) has a first leg (50) connected to a second leg (50), 
the first leg (50) includes the first top corner (fig. 2), and 
the second leg (50) includes a second top corner (fig. 2).

Regarding claim 15, Vidal discloses the box nut retainer of claim 1, wherein the wing (46, 48) is configured to deploy against a bottom surface (fig. 7) of a panel (24) to draw the support (28) against a top surface (fig. 7) of the panel (24). 

Regarding claim 19, Vidal discloses a box nut retainer (abstract), comprising: 
a support (28); 
a fastener sleeve (40) defining an opening (42) and extending downwardly from the support (28); and 
a wing (46, 48) having a top extender (fig. 2) extending diagonally from the support (28) to a top corner (fig. 2) between the support (28) and the fastener sleeve (40).

Regarding claim 20, Vidal discloses the box nut retainer of claim 19, wherein: 
the wing (46, 48) has a descender (50) connected to the top extender (fig. 2) via the top corner (fig. 2), and 
the wing (46, 48) is configured to pivot relative to the support (28) to drive the descender (50) against a bottom surface (fig. 7) of a panel (24) to draw the support (28) against a top surface (fig. 2) of the panel (24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal et al. (US 9,562,554 B2).

Regarding claim 16, Vidal discloses a box nut retainer (abstract), comprising: 
a support (28); 
a fastener sleeve (40) defining an opening (42) and extending downwardly from the support (28); and 
except for [a wing (46, 48) having a kink extending curvilinearly from the support (28) to a top corner (fig. 2) between the support (28) and the fastener sleeve (40)].
Examiner notes that Vidal does not explicitly disclose a wing having a kink extending curvilinearly from the support to a top corner between the support and the fastener sleeve. However, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention wherein a wing having a kink extending curvilinearly from the support to a top corner between the support and the fastener sleeve, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Regarding claim 17, Vidal, as modified in claim 16, discloses the box nut retainer of claim 16, wherein the wing (46, 48) has a descender (50) connected to the kink (fig. 2), the kink (fig. 2) and the descender (50) defining the top corner (fig. 2).

Regarding claim 18, Vidal, as modified in claim 16, discloses the box nut retainer of claim 16, wherein the wing (46, 48) pivots relative to the support (28) via the kink (fig. 2). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd